— In a proceeding pursuant to article 10 of the Family Court Act, the appeal is from an order of disposition of the Family Court, Rockland County (Weiner, J.), dated April 11, 1983, which, upon a fact-finding determination, made after a hearing, adjudged appellant’s children to be neglected, and placed appellant under the temporary supervision of petitioner for a period of one year.
Order affirmed, without costs or disbursements.
Upon our review of the record, we find that petitioner established by a preponderance of the evidence that appellant had failed to exercise a minimum degree of care in providing adequate food, shelter and clothing to her children from August 1981, through December 1981 (see, Family Ct Act § 1012 [f] [i] [A]; § 1046 [b] [i]; Matter of Hofbauer, Al NY2d 648). The record establishes that appellant maintained her home in a deplorable and unsanitary condition during that time and such conditions necessarily imply an imminent danger of impairment of the *838children’s health (see, Matter of Shelley Renea K., 79 AD2d 1073). Appellant offered no explanation for these conditions and did not cooperate with petitioner’s investigation. Although the last visit indicated that the house had been cleaned up, the Family Court did not abuse its discretion in placing appellant under the temporary supervision of petitioner for a period of one year. Mollen, P. J., Titone, Lazer and Rubin, JJ., concur.